Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-16-00033-CV

                                  Michael J. FRENCH,
                                       Appellant

                                            v.

                    NEW HAMPSHIRE INSURANCE COMPANY,
                                 Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-15641
                       Honorable Michael E. Mery, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against Appellant Michael J. French.
See TEX. R. APP. P. 43.4.

      SIGNED April 20, 2016.


                                             _________________________________
                                             Patricia O. Alvarez, Justice